 


110 HR 159 IH: To establish the American Veterans Congressional Internship Program.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 159 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Holt introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To establish the American Veterans Congressional Internship Program. 
 
 
1.American Veterans Congressional Internship Program 
(a)EstablishmentThere is hereby established the American Veterans Congressional Internship Program, under which each Member of the House of Representatives may hire, for a period not to exceed 12 months, one additional employee who meets the eligibility criteria described in subsection (b) to serve as the American Veteran Congressional Intern. 
(b)Criteria for eligibility 
(1)In generalAn individual is eligible to serve as an American Veteran Congressional Intern for the office of a Member of the House of Representatives if the individual meets such criteria as the Committee on House Administration may establish. 
(2)Specific information and assurancesUnder the criteria established under paragraph (1), an individual shall not be eligible to serve as an Intern for the office of a Member of the House of Representatives unless the individual provides the following: 
(A)A certification that the individual served in the Armed Forces of the United States or in the reserve components of the armed forces. 
(B)A certification that the individual was honorably discharged from such service. 
(c)CompensationA Member of the House of Representatives shall pay the American Veteran Congressional Intern serving in the Member’s office a total salary of $25,000, to be paid to the Intern at a rate of $2,083.33 per month out of applicable accounts of the House of Representatives. 
2.No effect on number of employees or Member’s Representational AllowanceThe employment of an American Veteran Congressional Intern by a Member of the House of Representatives, and the payment of a salary to such an Intern by a Member, shall be in addition to all personnel and allowances otherwise made available to Members under other provisions of law, rule, or other authority. 
3.RegulationsThe Committee on House Administration shall prescribe such regulations as may be necessary to carry out this Act. 
4.DefinitionIn this Act, the term Member of the House of Representatives includes a Delegate or Resident Commissioner to Congress.  
 
